Citation Nr: 0330525	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for 
pseudofolliculitis barbae, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for hypertrophic spur 
formation of right olecranon (major), currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND 

The veteran served on active duty from April 1972 to 
November 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1999 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in May 2003, and to make the final 
determination of the claim.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
While the veteran was provided notice of the VCAA, regarding 
claims of service connection, not before the Board, the 
notice was not adequate for the claims for increase.  
Moreover, the version of 38 C.F.R. § 3.159 cited in the 
statement of the case was amended in 2001.  Because neither 
the statement of the case nor any other communication from 
VA meets the standard erected by the VCAA further due 
process is required.    

Because of the veteran's testimony, the Board determines 
that additional evidentiary development is also required. 

Finally, the veteran has filed a notice of disagreement to 
the May 2002 rating decision, denying service-connection for 
a right knee disability. However the veteran has not been 
furnished a statement of the case, addressing the issue. 

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5103 and 
5103A, and any other applicable legal 
precedent. 

2.  Ask the veteran to identify other VA 
and non-VA medical records, not already 
of record, since December 2001, and 
assist the veteran in obtaining any such 
records. 

3.  Obtain the clinical records since 
December 2001 from the Atlanta VA 
Medical Center.  

4.  Schedule the veteran for a VA 
orthopedic examination for evaluation of 
the right elbow and left knee.  The 
examination must included range of 
motion for the right elbow and left 
knee, expressed in degrees.  The 
examination should include testing for 
subluxation or lateral instability of 
the left knee.  The examiner is asked to 
comment on functional loss due to pain, 
including during flare-ups or with 
extended use.  If feasible, any addition 
functional loss should be expressed in 
terms of limitation of motion.  The 
examiner should also comment on whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
review the claims file. 

5.  Schedule the veteran for a VA 
dermatology examination of the face.  The 
examiner should indicate if more than 40 
percent of the exposed area is affected, 
or whether constant or near-constant 
systemic therapy such as corticosteroids 
were required over a 12 month period. The 
examiner should review the claims file.

6.  Prepare a statement of the case on 
the issue of service connection for a 
right knee disability.  Inform the 
veteran that he must submit a 
substantive appeal as to this issue in 
order to perfect an appeal and to have 
his claim reviewed by the Board.  

7.  After the above development, 
adjudicate the issues and consider the 
additional evidence received.   In rating 
the skin disability, consider the amended 
version of 38 C.F.R. § 4.118.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




